413 U.S. 910
93 S. Ct. 3070
37 L. Ed. 2d 1021
Doris JIMERSON et al., appellants,v.NEW YORK STATE DEPARTMENT OF SOCIAL SERVICES, et al.
No. 72-5939.
Supreme Court of the United States
June 25, 1973

1
Motion for leave to proceed in forma pauperis granted. Judgment vacated and case remanded to the United States District Court for the Western District of New York for further consideration in light of New York State Dept. of Social Services v. Dublino, 413 U.S. 405, 93 S. Ct. 2507, 37 L. Ed. 2d 688 (1973).


2
Mr. Justice DOUGLAS would note probable jurisdiction and set case for oral argument.